[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 AUGUST 24, 2009
                                 No. 08-17231                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                  D. C. Docket No. 07-00018-CR-4-RH/WCS-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

ERIC JAMES MILTON,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________
                                (August 24, 2009)

Before BARKETT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Eric James Milton, proceeding pro se, appeals the district court’s denial of

his motion for a reduced sentence, filed pursuant to 18 U.S.C. § 3582(c)(2) and
Amendment 706 to the Sentencing Guidelines. After a thorough review of the

record, we affirm.

      Milton pleaded guilty to conspiracy to manufacture, distribute, and possess

with intent to distribute more than five kilograms of cocaine and more than fifty

kilograms of crack. Milton faced a mandatory minimum of life imprisonment for

this offense. After the government filed a substantial assistance motion under

U.S.S.G. § 5K1.1, which permitted the court to sentence Milton below the

mandatory minimum provided by statute, the court sentenced Milton to 144

months’ imprisonment.

      Milton has now filed a motion for a reduction in sentence under 18 U.S.C.

§ 3582(c), asserting that he was entitled to a reduction based on Amendment 706

and Fed. R. Crim. P. 35. The district court denied the motion. This appeal

followed.

      We review a district court’s decision whether to reduce a sentence under

§ 3582(c)(2) for abuse of discretion. United States v. Williams, 549 F.3d 1337,

1338-39 (11th Cir. 2008). A district court may modify a term of imprisonment in

the case of a defendant who was sentenced to a term of imprisonment based on a

guideline range that has been lowered subsequently by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). Where the original sentencing range was



                                          2
based on factors other than § 2D1.1, such as the application of a statutory

mandatory minimum term of imprisonment, the court is not permitted to reduce the

sentence under Amendment 706 because the amendment would not lower the

applicable guidelines range. Williams, 549 F.3d at 1339-42. Further, “[a] district

court’s downward departure to a sentence . . . [does] not make Amendment 706

applicable” where the defendant was sentenced based upon a statutorily required

minimum sentence, but received a § 5K1.1 downward departure. Id. at 1340.

      Because Milton’s sentence was based upon the applicable statutory

mandatory minimum of life imprisonment, he was ineligible for a reduction under

§ 3582(c)(2) based upon Amendment 706. The fact that he received a downward

departure based on § 5K1.1 does not alter this conclusion. Williams, 549 F.3d at

1340. Accordingly, we affirm the district court’s denial of Milton’s § 3582(c)(2)

motion.

      AFFIRMED.




                                          3